Mr. Justice Brown delivered the opinion of the court. The demurrer to the bill, a full statement of which is prefixed hereto, was manifestly properly sustained. Nothing we can say can make clearer than the words of the bill themselves do, the fact that it states no case for the interference of a court of equity. According to the theory which it repeatedly states of the “offer to the whole world” and “the acceptance by the complainant” and the “contract” thus made, it sets forth, in the most favorable view that can be taken of it, a breach of a simple contract. The contract is not of the kind where a specific performance is a remedy given by the law. If there be a broken contract shown in the facts alleged, and the allegations can he proven, it is one in which the damages are capable of computation in money directly and simply. Indeed, the prayer of the bill is in essence nothing more than a prayer for a money judgment of $450, for a breach of contract. There is but one defendant, and all the allegations tend only to the charge that that defendant made a contract with the plaintiff and broke it. To set this up and then further to say that the defendant broke the contract “fraudulently” or by “gross error” or “palpable mistake”, does not bring the case within the equitable jurisdiction arising from “fraud or mistake”. The complainant argues the matter as though it involved the setting aside of an award, or of an arbitration. There is no “award” or “arbitration”, in the legal sense, in this case. The cases cited are therefore not in point. The complainant and defendant in this case had agreed on no “arbitrators” of differences that might arise. The defendant had merely said, as a part of its alleged “contract”, that the people whom it should “appoint” to decide for it, the proper distribution of its property, would be “prominent”. The distinction is plain between “engineer’s estimates”, made in a railroad construction contract, “final and conclusive” on amounts due,the contractors (as in Wood v. C., S. Fe etc. R. R. Co., 39 Fed. Rep. 52, cited by plaintiff in error) and such a “decision”. There are other objections to the bill pointed out by the defendant in error, which we think are well taken, but it is not necessary to discuss them. The bill is plainly without equity, for the reason that it comes under no proper head of equity jurisdiction. If there be any grievance or cause of action shown in it, it is one in which the remedy at law is complete. The decree of the Circuit Court is affirmed. Affirmed.